Case: 3:16-cv-50074 Document #: 171 Filed: 10/18/19 Page 1 of 1 PagelD #:816

Status Kepo ct

FULS. Kimberly Leung, D did everything 2 bias
asive Suppose to do as eas this ese gos ___
i Everything's _fa_atder_aith the coutt on ffle, B___
ee (Se _tlaitled to Kaowa Fram you, SAace € Doc) didat
ALC eft ry demand, aad Stated that they at « S¥/Lf

| o/2e “A toa Settlement fucpe ses, that would they

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—— be_witling to oOFfet Me,
= stiatt-208-—_—_———
ee mea oe ESSE burr

 

 

 

 
